441 F.2d 730
AMERICAN MARINE CORPORATION, Plaintiff-Appellant,v.Lamar C. JONES, Universal Marine Company, et al.,Defendants-Appellees.No. 71-1011 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431F.2d 409, Part. I.
United States Court of Appeals, Fifth Circuit.
May 4, 1971.

Neal D. Hobson, Karl E. Boellert, New Orleans, La., for plaintiff-appellant; Milling, Saal, Benson, Woodard & Hillyer, New Orleans, of counsel.
Gibbons Burke, New Orleans, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana, 280 F. Supp. 419.  Lansing L. Mitchell, District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed.  See Local Rule 21.1  h Cir. 1970, 430 F.2d 966.